Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Debra D. Farmer appeals the district court’s order awarding attorney’s fees and costs to Defendant, the prevailing party in this action filed pursuant to Title VII of the Civil Rights Acts of 1964, as amended. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Farmer v. Navy Federal Credit Union, No. 1:1 1-cv-00691-LMB-IDD, 2012 WL 3236721 (E.D.Va. Aug. 3, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.